    Case 1:20-cv-04834 Document 2-1 Filed 10/08/20 Page 1 of 3 PageID #: 31




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


AGUDATH ISRAEL OF AMERICA, AGUDATH ISRAEL OF
KEW GARDEN HILLS, AGUDATH ISRAEL OF MADISON,
AGUDATH ISRAEL OF BAYSWATER, RABBI YISROEL
REISMAN, RABBI MENACHEM FEIFER, STEVEN
SAPHIRSTEIN,

                                                             Plaintiffs,                   1:20-cv-04834
                                                                           Civil Action No._____________

        vs.

ANDREW M. CUOMO, Governor of the State of New York, in
his official capacity,

                                                           Defendant.


                                   ORDER TO SHOW CAUSE

       _________, United States District Judge:

       THIS MATTER coming before the Court on the Motion of Plaintiffs for a Temporary

Restraining Order and a Preliminary Injunction and Order to Show Cause why a Temporary

Restraining Order should not issue; and

       THE COURT NOTING that Plaintiffs, which include synagogues, Rabbis and Orthodox

Jews who wish to hold in-person religious services at Jewish houses of worship in conformity with

the existing COVID-19 capacity limitations that are in excess of the capacity limitations proscribed

by New York Executive Order No. 202.68, allege that Defendant, the Governor of the State of New

York, is violating their constitutional rights by enforcing Executive Order No. 202.68 as it relates to

houses of worship.. Plaintiffs specifically allege that Defendant’s gathering restrictions set forth in

New York Executive Order No. 202.68 on Plaintiffs’ houses of worship violate their free exercise

of religion rights guaranteed by the First Amendment of the United States Constitution;
    Case 1:20-cv-04834 Document 2-1 Filed 10/08/20 Page 2 of 3 PageID #: 32




        THE COURT NOTING that Plaintiffs have requested that Defendant, and all those acting

in concert with him, be temporarily restrained and preliminary and permanently enjoined from

enforcing Executive Order No. 202.68 to restrict the gathering in Plaintiffs’ houses of worship;

        THE COURT NOTING that Plaintiffs seek this relief to be effective on or before October

9, 2020, which is the date on which the first of three successive Jewish holidays begin;

        THE COURT FINDING that Plaintiffs have provided good and sufficient reasons why

the Court should employ an expedited procedure under Local Rule 6.1(d) given the immediacy of

Plaintiffs’ application.

        IT IS HEREBY ORDERED that Plaintiffs’ application is granted such that the Court will

employ an expedited procedure to hear this matter.

        IT IS FURTHER ORDERED THAT:

       1.   Defendant show cause why a temporary restraining order and preliminary injunction

            should not be issued under Federal Rule of Civil Procedure 65 granting Plaintiffs the

            following relief:

                Restraining Defendant, and all those acting in concert with him, from
                enforcing Executive Order No. 202.68 to further restrict in-person
                gatherings at houses of worship beyond the existing COVID-19 occupancy
                restrictions.

       2.   Defendant must submit a brief on this issue of no more than 25 pages on or before

            ______________________.

       3.   Plaintiff may submit a brief in reply of no more than 15 pages on or before

            ______________________.

       4.   The Court shall hold a temporary restraining order and preliminary injunction hearing

            at _______________________________________. The hearing shall be held via




                                                -2-
    Case 1:20-cv-04834 Document 2-1 Filed 10/08/20 Page 3 of 3 PageID #: 33




          videoconference. The Court shall provide the necessary link to counsel via email prior

          to hearing.

     5.   If either party wishes to introduce testimony at the hearing, it must provide reasonable

          advance notice to the Court and the other party prior to the hearing.

     6.   Plaintiff must serve a copy of this Order and the papers on which it is based on

          Defendant on or before ___________________________.




Dated:      October ___, 2020

                                                      United States District Judge




                                              -3-
